           Case 1:20-cv-01040-JLT Document 14 Filed 10/21/20 Page 1 of 6


1
2
3

4
5
6

7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   DANIELLE ALLEN,                                     )    Case No.: 1:20-CV-01040-JLT
                                                         )
12                   Plaintiff,
                                                         )    SCHEDULING ORDER 1 (Fed. R. Civ. P. 16)
13           v.                                          )
                                                         )    Discovery Deadlines:
14   COUNTY OF INYO, et al.,                             )          Initial Disclosures: 11/10/2020
                                                         )          Non-Expert: 12/30/2021
15                   Defendants.                         )          Expert: 3/30/2022
16                                                       )          Mid-Discovery Status Conference:
                                                                    5/24/2021 at 8:30 a.m.
17
                                                              Non-Dispositive Motion Deadlines:
18                                                                  Filing: 4/13/2022
                                                                    Hearing: 5/16/2022
19
20                                                            Dispositive Motion Deadlines:
                                                                     Filing: 6/30/2022
21                                                                   Hearing: 8/2/2022
22                                                            Pre-Trial Conference:
23                                                                    8/16/2022 at 10:00 a.m.
                                                                      510 19th Street, Bakersfield, CA
24
                                                              Trial: 11/14/2022 at 8:30 a.m.
25                                                                   510 19th Street, Bakersfield, CA
26                                                                   Jury trial: 3-5 days

27
28   1
      Because of this Court’s General Order 612 and because the Court finds the joint report adequately sets
     forth the information for the scheduling order, the scheduling conference is VACATED.
                                                         1
           Case 1:20-cv-01040-JLT Document 14 Filed 10/21/20 Page 2 of 6


1    I.     Discovery Plan and Cut-Off Date

2           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

3    on or before November 10, 2020.

4           The parties are ordered to complete all discovery pertaining to non-experts on or before

5    December 30, 2021, and all discovery pertaining to experts on or before March 30, 2022.

6           The parties are directed to disclose all expert witnesses, in writing, on or January 31, 2022, and

7    to disclose all rebuttal experts on or before February 28, 2022. The written designation of retained

8    and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C)

9    and shall include all information required thereunder. Failure to designate experts in compliance

10   with this order may result in the Court excluding the testimony or other evidence offered through such

11   experts that are not disclosed pursuant to this order.

12          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

13   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

14   included in the designation. Failure to comply will result in the imposition of sanctions, which may

15   include striking the expert designation and preclusion of expert testimony.

16          The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

17   disclosures and responses to discovery requests will be strictly enforced.

18          A mid-discovery status conference is scheduled for May 24, 2021 at 8:30 a.m. before the

19   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

20   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

21   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

22   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

23   completed as well as any impediments to completing the discovery within the deadlines set forth in this

24   order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

25   via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

26   Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

27   telephonically no later than five court days before the noticed hearing date.

28   II.    Pre-Trial Motion Schedule

                                                        2
            Case 1:20-cv-01040-JLT Document 14 Filed 10/21/20 Page 3 of 6


1            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

2    than April 13, 20222 , and heard on or before May 16, 2022. The Court hears non-dispositive motions

3    at 9:00 a.m. at the United States District Courthouse in Bakersfield, California.

4            No motion to amend or stipulation to amend the case schedule will be entertained unless it

5    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

6    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

7    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

8    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

9    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

10   obligation of the moving party to arrange and originate the conference call to the court. To schedule

11   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

12   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

13   with respect to discovery disputes or the motion will be denied without prejudice and dropped

14   from the Court’s calendar.

15           All dispositive pre-trial motions shall be filed no later than June 30, 2022, and heard no later

16   than August 2, 2022, before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at the

17   United States District Courthouse in Bakersfield, California. In scheduling such motions, counsel shall

18   comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

19   III.    Motions for Summary Judgment or Summary Adjudication

20           At least 21 days before filing a motion for summary judgment or motion for summary

21   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

22   to be raised in the motion.

23           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

24   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

25   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

26
27
             2
               Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
28   discovery of the dispute, but in no event later than 30 days after the expiration of the non -expert discovery
     deadline.
                                                         3
           Case 1:20-cv-01040-JLT Document 14 Filed 10/21/20 Page 4 of 6


1    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

2    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

3           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

4    statement of undisputed facts at least five days before the conference. The finalized joint statement of

5    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

6    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

7    statement of undisputed facts.

8           In the notice of motion the moving party SHALL certify that the parties have met and conferred

9    as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

10   comply may result in the motion being stricken.

11   IV.    Pre-Trial Conference

12          August 16, 2022, at 10:00 a.m., located at the United States District Courthouse in Bakersfield,

13   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

14          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

15   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

16   directly to Judge Thurston's chambers, by email at JLTorders@caed.uscourts.gov.

17          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

18   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

19   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

20   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

21   Court to explain the nature of the case to the jury during voir dire.

22   V.     Trial Date

23          November 14, 2022, at 8:30 a.m. at the United States District Courthouse in Bakersfield,

24   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

25          A.      This is a jury trial.

26          B.      Counsels' Estimate of Trial Time: 3-5 days.

27          C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

28   California, Rule 285.

                                                        4
             Case 1:20-cv-01040-JLT Document 14 Filed 10/21/20 Page 5 of 6


1    VI.     Settlement Conference

2            If the parties desire a conference with the Court, they may file a joint written request for a

3    settlement conference. Alternatively, the parties may file a joint written request for referral to the

4    Court’s Voluntary Dispute Resolution Program.

5    VII.    Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

6    Trial

7            Not applicable at this time.

8    VIII. Related Matters Pending

9            There are no pending related matters.

10   IX.     Compliance with Federal Procedure

11           All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

12   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

13   amendments thereto. The Court must insist upon compliance with these Rules to efficiently handle its

14   increasing case load, and sanctions will be imposed for failure to follow both the Federal Rules of Civil

15   Procedure and the Local Rules of Practice for the Eastern District of California.

16   X.      Effect of this Order

17           The foregoing order represents the best estimate of the court and counsel as to the agenda most

18   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

19   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

20   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

21   subsequent status conference.

22           The dates set in this order are firm and will not be modified absent a showing of good

23   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

24   contained herein will not be considered unless they are accompanied by affidavits or declarations,

25   and where appropriate attached exhibits, which establish good cause for granting the relief

26   requested.

27   ///

28   ///

                                                        5
         Case 1:20-cv-01040-JLT Document 14 Filed 10/21/20 Page 6 of 6


1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   October 20, 2020                            /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6

7
8
9
10

11
12
13

14
15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                    6
